Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 06/27/2022. 
Claims 5, 6, 15, and 16 are cancelled. 
Claims 1-4, 7-14, and 17-20 are pending for examination.

Regarding the objection(s) to the specification, the examiner finds applicant’s arguments persuasive and withdraws the objection(s) to the specification.   

Regarding the objection(s) to claim 17, the examiner finds applicant’s amendment(s) to the claim(s) filed 06/27/2022 acceptable and withdraws objection(s) to the amended claim(s). 

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 06/27/2022 do not provide sufficient structure to overcome the means plus function invocation. Specifically, “a selection device” is not a well-known structure within the art.
Although applicant’s remarks clearly indicate the intention to avoid claim interpretation under 35 U.S.C. § 112(f), the limitations fail to recite sufficient structure to perform the claimed function and applicant has not presented a persuasive argument showing that “a selection device” is a well-understood and sufficient structure to perform the claimed function. 
The examiner recommends amending the claim language to recite a well-understood structure within the art, such as “a user interface”, as supported by FIG. 2, FIG. 3, and pages 3 and 5 from the specification of the specification, in order to avoid claim interpretation under 35 U.S.C. § 112(f).
Further, although absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a selection device”) that is coupled with functional language (“configured to select”) without reciting sufficient structure (e.g. a display or a user interface) to perform the recited function and the generic placeholder is not preceded by a structural modifier.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding the rejection of claim 7 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 06/27/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-4, 7-14, and 17-20 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“As discussed in detail below, Grimm and Prakah-Asante fail to teach or suggest at least these features of claim 1... the process of Prakah-Asante merely allows a driver to select a route-around a dead zone and does not generate, present, or execute any route- around under circumstances where the dead zone cannot be avoided. 
Accordingly, Prakah-Asante fails to teach or suggest "when a smooth communication state and the driving route setting for avoiding the communication shaded area is impossible, performing, by the controller, the driving route setting with a route having a distance up to an initial communication shaded area entry that is a farthest distance," as recited in claim 1. Grimm is relied upon for other independent claim features and fails to remedy this deficiency.”, (Remarks, pages 8-10)
Regarding point a, Prakah-Asante teaches “when a smooth communication state and the driving route setting for avoiding the communication shaded area is impossible, performing, by the controller, the driving route setting with a route having a distance up to an initial communication shaded area entry that is a farthest distance”. Prakah-Asante teaches in response to determining there is no known route around the dead zone (when a smooth communication state and the driving route setting for avoiding the communication shaded area is impossible), the on-board processor (performing, by the controller) alerts the driver of the distance to the dead zone on the current route (the driving route setting with a route having a distance up to an initial communication shaded area entry that is a farthest distance), which constitutes a farthest distance up to the initial communication shaded area entry on a route (Prakah-Asante, see at least FIG. 1, FIG. 4, Col 8, lines 21-25, 33-34, 35-38, 44-46, 65-67). 
The broadest reasonable interpretation of “when a smooth communication state and the driving route setting for avoiding the communication shaded area is impossible, performing, by the controller, the driving route setting with a route having a distance up to an initial communication shaded area entry that is a farthest distance” merely requires that the controller perform a driving route setting using a route with the farthest distance until the communication shaded area. In the disclosure of Prakah-Asante, after determining there is no alternative route around the dead zone, the vehicle proceeds on the route through the dead zone. As there exists only one route, this route constitutes the route with the farthest distance. 
Applicant’s arguments appear to imply that the invention as claimed requires the controller to determine more than one route through the shaded communication area and select the route with the farthest distance. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., selecting a route with the farthest distance from the initial entry to the shaded communication area from a plurality of route) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

“Claim 11, while different from claim 1, also distinguishes over Grimm and Prakah- Asante, alone or in combination, for at least the same reasons as claim 1. Accordingly, claims 1 and 11 represent allowable subject matter”, (Remarks, page 10)
Regarding point b, for at least the reasons outlined above regarding the rejection of independent claim 1 under 35 U.S.C. §103, the rejection of similar independent claim 11 under 35 U.S.C. §103 is maintained. 

“Claims 2-4, 6, and 12-14 variously depend from claims 1 and 11 and also represent allowable subject matter at least due to their dependency from an allowable base claim”, (Remarks, page 10)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claims 1 and 11, the rejection of dependent claims 2-4 and 12-14 under 35 U.S.C. §103 is maintained. 

“Claims 7 and 17 variously depend from claims 1 and 11 and also represent allowable subject matter at least due to their dependency from an allowable base claim”, (Remarks, page 11)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claims 1 and 11, the rejection of dependent claims 7 and 17 under 35 U.S.C. §103 is maintained. 

“Claims 8, 10, 18, and 20 variously depend from claims 1 and 11 and also represent allowable subject matter at least due to their dependency from an allowable base claim”, (Remarks, page 11)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claims 1 and 11, the rejection of dependent claims 8, 10, 18, and 20 under 35 U.S.C. §103 is maintained. 

“Claims 9 and 19 variously depend from claims 1 and 11 and also represent allowable subject matter at least due to their dependency from an allowable base claim”, (Remarks, page 11)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claims 1 and 11, the rejection of dependent claims 9 and 19 under 35 U.S.C. §103 is maintained. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a selection device”) that is coupled with functional language (“configured to select”) without reciting sufficient structure (e.g. a display) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a selection device configured to select at least one user selection function preset in the vehicle” recited in claim 11. 
For the purposes of examination, the examiner will take “a selection device” as a user interface with the controller, such as a display, or equivalent, based on FIG. 2, FIG. 3, and the following excerpts from the specification:
Page 3: “FIG. 2 is a view illustrating that a passenger of a vehicle according to an exemplary embodiment of the disclosure selects a user selection function; FIG. 3 is a view illustrating a change in a setting value of a selected user selection function of a vehicle according to an exemplary embodiment of the disclosure;”;
Page 5: “A selection device 104 for a user selection function and the setting value input device 106 may be connected to the controller 102 to communicate with each other (e.g., via in-vehicle communication, a controller area network or the like). The selection device 104 for user selection function may be configured to receive a selection of a user selection function provided in advance in the vehicle”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 2018/0004211 A1) in view of Prakah-Asante et al. (US 9,716,787 B1), henceforth known as Grimm and Prakah-Asante, respectively.
Grimm and Prakah-Asante were first cited in a previous Office Action. 

Regarding claim 1, the claim limitations recite a method having limitations similar to those of claim 11 and is therefore rejected on the same basis, as outlined below.

Regarding claim 2, the claim limitations recite a method having limitations similar to those of claim 12 and is therefore rejected on the same basis, as outlined below.

Regarding claim 3, the claim limitations recite a method having limitations similar to those of claim 13 and is therefore rejected on the same basis, as outlined below.

Regarding claim 4, the claim limitations recite a method having limitations similar to those of claim 14 and is therefore rejected on the same basis, as outlined below.


Regarding claim 11, Grimm discloses:
A vehicle, comprising:
(Grimm, FIG. 1: (10); 
¶[0047]: “The vehicle 10”)
a selection device configured to select at least one user selection function preset in the vehicle; and 
(Grimm, FIG. 1: (37); FIG. 5; 
¶[0053]: “The vehicle 10 also has various mounting structures 35. The mounting structures 35 include... a visual display 37, such as a touch-sensitive, input/output, human-machine interface (HMI)”; 
¶[0366]: “At block 504, in some implementations, the system receives a user selection of a routing preference... The selection may be made in response to system presentation to the user via a HMI of route characteristics for use by the passenger/driver to make the selection”;
Where the visual display is a user interface (a selection device) in which the user selects a routing preference (configured to select at least one user selection function preset in the vehicle)
The routing preference is selected from various factors- see ¶[0134], ¶[0142], and ¶[0163] for examples of specific factors that influence the user’s routing preference (e.g. minimizing noise pollution or maximizing cellular coverage). Selecting at least one factor constitutes at least one user selection function preset in the vehicle)
a controller configured to determine at least one vehicle environment associated with the user selection function in response to receiving the selection of the at least one user selection function and 
(Grimm, FIG. 1: (20); FIG. 5;
¶[0047]: “The vehicle 10 includes a hardware-based controller or controller system 20” 
¶[0367]: “At block 506, the system determines a number n (e.g., n=4) of optional routes according to the prior selection 504”; 
¶[0370]: “At block 512, the system presents route choices (c) to the user for selection... The presentation can include presenting route characteristics for use by the passenger/driver to determine the preferred route, such autonomous-driving safety index (or value, level, percentage, etc.), complexity index, infrastructure-access index, comfort index, or combination of these, referenced above”; 
Where the system implemented by a controller (a controller) determines various routes that meet the user selected routing preference (configured to determine at least one vehicle environment associated with the user selection function) according to the user input at 504 (in response to receiving the selection of the at least one user selection function))
configured to perform a device control of the vehicle controlling a driving route setting of the vehicle or the at least one vehicle environment to support the at least one vehicle environment,
(Grimm, FIG. 5; 
¶[0371]: “At block 514, the system receives user selection of a route to take, or selects a route automatically based on the subject element(s) and any relevant underlying factors, system settings, user preferences, etc”; 
¶[0372]: “At block 516, the system initiates execution of the best or most-preferred route using autonomous driving”; 
Where the system executes the selected route using autonomous driving (configured to perform a device control of the vehicle), which requires setting a driving route of the vehicle to the selected driving route and controlling the autonomous vehicle (controlling a driving route setting of the vehicle or the at least one vehicle environment) and where the selected route is based on the user selected factor, i.e. supports the at least one vehicle environment (to support the at least one vehicle environment))
wherein in response to determining the vehicle environment as the smooth communication state with the outside, the controller is configured to perform the driving route setting for [...] a communication shaded area; and [...].
(Grimm, ¶[0134]; ¶[0310];
¶[0021]: “...the route-generation module includes a route-infrastructure-accessibility sub-module; the route-infrastructure-accessibility sub-module, when executed by the hardware-based processing unit, determines, based on the factor data, one or more route-infrastructure-accessibility indexes corresponding to the respective optional routes; and the route-generation module, when executed by the hardware-based processing unit, determines the vehicle travel route based on the route-infrastructure-accessibility indexes and the route-complexity indexes”; 
¶[0142]: “Example factors includes... Communication infrastructure, such as road-side wireless beacons, cellular towers or coverage, smart corridors, satellite coverage, and low-communication-coverage areas regarding any of these—for example, non-coverage areas, or black-out, structure-shadow, landscape- or foliage-shadow, or dead zones”; 
¶[0371]: “At block 514, the system receives user selection of a route to take, or selects a route automatically based on the subject element(s) and any relevant underlying factors, system settings, user preferences, etc.”; 
¶[0372]: “At block 516, the system initiates execution of the best or most-preferred route using autonomous driving”;  
Where in response to determining the user has selected communication infrastructure as a factor (in response to determining the vehicle environment as the smooth communication state with the outside) the system, implemented by a controller (the controller is configured to perform), executes autonomous driving along the most preferred route, i.e. the controller performs the drive route setting that takes into account communication infrastructure availability such as cellular coverage (the driving route setting for [minimizing] a communication shaded area)).
Grimm fails to explicitly teach performing, by the controller, the driving route setting for avoiding a communication shaded area and when a smooth communication state and the driving route setting for avoiding the communication shaded area is impossible, the controller performs the driving route setting with a route having a distance up to an initial communication shaded area entry that is a farthest distance, the limitations bolded for emphasis.
However, in the same field of endeavor, Prakah-Asante teaches:
[...performing, by the controller, the driving route setting for] avoiding [a communication shaded area], and
(Prakah-Asante, FIG. 1; FIG. 4; Col 8, lines 44-59; 
Col 1, lines 44-51: “...a system includes a processor configured to receive coordinate values identifying a cellular dead zone upcoming on a vehicle route. The processor is also configured to alert a driver to the upcoming dead zone. The processor is further configured to offer a route-around to travel around the dead zone and, upon acceptance of the route-around, change the vehicle route to avoid the cellular dead zone”; 
Col 2, lines 22-26: “In the illustrative embodiment 1 shown in FIG. 1, a processor 3 controls at least some portion of the operation of the vehicle-based computing system. Provided within the vehicle, the processor allows onboard processing of commands and routines”; 
Where the on-board processor ([...performing, by the controller]) changes the vehicle route to travel around the cellular dead zone ([the driving route setting for] avoiding [a communication shaded area]))
when a smooth communication state and the driving route setting for avoiding the communication shaded area is impossible, the controller performs the driving route setting with a route having a distance up to an initial communication shaded area entry that is a farthest distance.
(Prakah-Asante, FIG. 1; FIG. 4; 
Col 8, lines 21-25, 33-34, 35-38, 44-46, 65-67: “If a vehicle is approaching the dead zone, the process presents a warning to the driver 403. This can alert the driver to the upcoming zone and may also present the driver with a number of options to mitigate the effect of the zone on the driver experience... 
The alert can also include a distance-to-zone... a route or surrounding area may be displayed on a center stack as part of a navigation display with the dead zone (or all dead zones) displayed based on coordinates received identifying the dead zone... the driver is presented with an option to route-around a zone (if such an option is available, and at least one known route around the zone exists) 407... 
It is understood that the ordering of the steps of the illustrative methods can be changed in manners that facilitate different embodiments”; 
Where in response to determining there is no known route around the dead zone (when a smooth communication state and the driving route setting for avoiding the communication shaded area is impossible), the on-board processor (the controller) alerts the driver of the distance to the dead zone on the current route (performs the driving route setting with a route having a distance up to an initial communication shaded area entry that is a farthest distance), which constitutes a farthest distance up to the initial communication shaded area entry on a route).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm with the feature of avoiding a communication shaded area of Prakah-Asante because “...it is not uncommon to encounter areas of travel where, for often unknown reasons, cellular coverage is poor or even absent altogether. Drivers may come to recognize the existence of these areas, and may take steps to avoid them. However, it is not always possible to know where these areas exist in advance. Also, it is sometimes inconvenient to route around these areas, even if the dead zone is known to be present, if a driver is unfamiliar with the surrounding roads” (Prakah-Asante, Col 1, lines 12-20). The features of Prakah-Asante “...alert a driver to the upcoming dead zone... offer a route-around to travel around the dead zone and, upon acceptance of the route-around, change the vehicle route to avoid the cellular dead zone” (Prakah-Asante, Col 1 lines 47-51), thus maintaining cellular coverage.


Regarding claim 12, Grimm and Prakah-Asante teach the vehicle of claim 11. Grimm further teaches:
the user selection function includes at least one selected from a group consisting of: a meeting, sleep, streaming service, and payment service.  
(Grimm, ¶[0134]; 
¶[0163]: “Example factors includes... Noise-pollution—for example, above certain levels”; 
¶[0310]: “Any of the other elements, like each element for determining a route described herein (complexity, comfort, etc.), can be quantified in any of various ways, such as by a representative index, level, value, percentage, the like or other. Example other elements include for example, sound pollution or characteristics... An autonomous-driving index regarding sound or noise pollution may indicate that a first optional route is expected to have a 5% level or risk of an at-least-threshold level of undesirably sound, while another route has a 10% index or risk of the same, for instance”; 
Where the system determines a percentage of a route that is expected to have a noise level above a threshold level, if the noise pollution factor is selected by the user (the user selection function includes at least one selected from a group consisting of:... sleep...), wherein determining the routes with the lowest amount of noise is equivalent to a “sleep” function, as a lower amount of noise on a route promotes better sleep for the passenger).


Regarding claim 13, Grimm and Prakah-Asante teach the vehicle of claim 11. Grimm further teaches:
the at least one vehicle environment further includes at least one selected from a group consisting of: a low noise state, a seat position adjustment, and a security maintenance state. 
(Grimm, ¶[0134]; 
¶[0163]: “Example factors includes... Noise-pollution—for example, above certain levels”; 
¶[0310]: “Any of the other elements, like each element for determining a route described herein (complexity, comfort, etc.), can be quantified in any of various ways, such as by a representative index, level, value, percentage, the like or other. Example other elements include for example, sound pollution or characteristics... An autonomous-driving index regarding sound or noise pollution may indicate that a first optional route is expected to have a 5% level or risk of an at-least-threshold level of undesirably sound, while another route has a 10% index or risk of the same, for instance”; 
Where the system determines a percentage of a route that is expected to have a noise level above a threshold level, if the noise pollution factor is selected by the user (the at least one vehicle environment further includes at least one selected from a group consisting of: a low noise state...)).


Regarding claim 14, Grimm and Prakah-Asante teach the vehicle of claim 13. Grimm further teaches:
in response to determining the vehicle environment as in the low noise state, the controller is configured to perform the driving route setting and a noise removal for avoiding a noise area.
(Grimm, FIG. 5; ¶[0134]; ¶[0163]; ¶[0317];
¶[0310]: “An autonomous-driving index regarding sound or noise pollution may indicate that a first optional route is expected to have a 5% level or risk of an at-least-threshold level of undesirably sound, while another route has a 10% index or risk of the same, for instance”; 
¶[0371]: “At block 514, the system receives user selection of a route to take, or selects a route automatically based on the subject element(s) and any relevant underlying factors, system settings, user preferences, etc.”; 
¶[0372]: “At block 516, the system initiates execution of the best or most-preferred route using autonomous driving”;  
Where in response to determining the user has selected minimizing noise pollution as a factor (in response to determining the vehicle environment as in the low noise state) the system, implemented by a processor (the controller), executes autonomous driving along the most preferred route (is configured to perform the driving route setting and a noise removal for avoiding a noise area)).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Prakah-Asante, as applied to claims 1 and 16, above, and in further view of Radko et al. (US 2020/0008122 A1), henceforth known as Radko.
Radko was first cited in a previous Office Action.

Regarding claim 7, the claim limitations recite a method having limitations similar to those of claim 17 and is therefore rejected on the same basis, as outlined below.


Regarding claim 17, Grimm and Prakah-Asante teach the vehicle of claim 11. Prakah-Asante further teaches:
the controller is configured to display a distance information up to the initial communication shaded area entry, and 
(Prakah-Asante, FIG. 1; FIG. 4; 
Col 2, lines 51-52: “Outputs to the system can include, but are not limited to, a visual display 4”; 
Col 8, lines 21-25, 33-34, 35-38: “If a vehicle is approaching the dead zone, the process presents a warning to the driver 403. This can alert the driver to the upcoming zone and may also present the driver with a number of options to mitigate the effect of the zone on the driver experience... 
The alert can also include a distance-to-zone... a route or surrounding area may be displayed on a center stack as part of a navigation display with the dead zone (or all dead zones) displayed based on coordinates received identifying the dead zone”; 
Where the on-board processor (the controller) alerts the driver of a distance to the dead zone and displays a route that includes the dead zone (is configured to display a distance information up to the initial communication shaded area entry)).
The combination of Grimm and Prakah-Asante fails to explicitly teach search and display a smooth communication area in which the vehicle is able to park or stop before entering the initial communication shaded area. 
However, in the same field of endeavor, Radko teaches:
search and display a smooth communication area in which the vehicle is able to park or stop before entering the initial communication shaded area. 
(Radko, FIG. 1: (120); FIG. 2: (200); FIG. 3: (201), (302); 
¶[0074]: “...the connectivity engine advises the vehicle occupant of a safe place to navigate and stop the vehicle if the occupant chooses to continue the data session (e.g., in this case a voice conversation), if necessary”; 
¶[0183]: “Example 1 is a method comprising receiving external information related to a route being taken by a vehicle”; 
¶[0194]: “Example 12 is the method of example 1 that may optionally include displaying a user interface to provide one or more notifications to an occupant of the vehicle”;   
¶[0195]: “Example 13 is the method of example 12 that may optionally include that the one or more notifications comprise:... information specifying one or more areas along the route to stop the vehicle with continued communication connectivity; information specifying an area to have access to satellite communication”; 
Where the connectivity engine determines and displays (search and display) a safe place to navigate and stop the vehicle to ensure continued communication connectivity (a smooth communication area in which the vehicle is able to park or stop before entering the initial communication shaded area) via a notification to the occupant of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm and Prakah-Asante with the feature of searching and displaying a smooth communication area in which the vehicle is able to stop of Radko because “Embodiments of the invention are useful in one or more of the following ways: Dead zones are anticipated and mitigated by switching or informing a vehicle occupant (e.g., driver, computing device user, etc.), Discontinuities that are hazardous to mission critical or autonomous systems can be planned around, or the vehicle can be stopped in areas where connectivity exits. Discontinuities that are inconvenient to humans can be mitigated with alternatives and warnings, and Constant contact is maintained and the best route for the particular datatype is exploited” (Radko, ¶[0081]-¶[0084]).

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Prakah-Asante as applied to claims 1, 3, 11, and 13, above, and in further view of Tan (US 2018/0244175 A1), henceforth known as Tan.
Tan was first cited in a previous Office Action.

Regarding claim 8, the claim limitations recite a method having limitations similar to those of claim 18 and is therefore rejected on the same basis, as outlined below.

Regarding claim 10, the claim limitations recite a method having limitations similar to those of claim 20 and is therefore rejected on the same basis, as outlined below.

Regarding claim 18, Grimm and Prakah-Asante teach the vehicle of claim 13. The combination of Grimm and Prakah-Asante fails to teach the limitations of claim 18. 
However, in the same field of endeavor, Tan teaches:
in response to determining the vehicle environment as the seat position adjustment, the controller is configured to adjust a seat to a preset angle and position.
(Tan, FIG. 3; FIG. 4; FIG. 7: (66); 
¶[0059]: “The seat and display controller 66 (hereinafter, the controller 66) is configured to operate in a position saving mode and a position selecting mode”; 
¶[0060]: “In the position saving mode, a second (the second position C2) of the plurality of positions of the seat cushion portion 52 and a first of the plurality of seat reclined orientations (the first orientation R1) of the seatback portion 54 inputted by the first occupant V1 via the control panel 60, are saved by the controller 66 as a first relaxation setting”; 
¶[0064]: “...in the position selecting mode, in response to the first occupant V1 selecting the first relaxation setting via the control panel 60, the controller 66 operates the positioning mechanism 56 to move the seat cushion portion 52 to the second of the plurality of positions (second position C2) of the seat cushion portion 52 and move the seatback portion 54 to the first of the plurality of seat reclining orientations (first position R1)”; 
Where in response to determining the first occupant V1 selects the first relaxation setting (in response to determining the vehicle environment as the seat position adjustment) controller 66 (the controller) adjusts seat cushion 52 to saved position C2 and seatback portion 54 to saved position R1 (is configured to adjust a seat to a preset angle and position)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm and Prakah-Asante with the feature of automatically adjusting a seat position of Tan so that “The occupant of a driver's seat of an autonomous vehicle can relax while the autonomous vehicle is operating in the self-driving mode” (Tan, ¶[0002]).


Regarding claim 20, Grimm and Prakah-Asante teach the vehicle of claim 11. Grimm further teaches:
in response to receiving the at least one user selection function, the controller is configured to display a list of the at least one vehicle environment associated with the selected user selection function, 
(Grimm, FIG. 5; ¶[0310]; 
¶[0311]: “The system can be configured to display such index values, such as respective percentages for autonomous-driving safety, on a chart, table, list, or respective route options in a map presentation from which the user can select a route or see the indexes of a determined preferred route and of alternative routes”; 
¶[0367]: “At block 506, the system determines a number n (e.g., n=4) of optional routes according to the prior selection 504”; 
¶[0370]: “At block 512, the system presents route choices (c) to the user for selection... The presentation can include presenting route characteristics for use by the passenger/driver to determine the preferred route, such autonomous-driving safety index (or value, level, percentage, etc.), complexity index, infrastructure-access index, comfort index, or combination of these, referenced above”; 
Where in response to the user selected routing preference at 504 (in response to receiving the at least one user selection function), the system, implemented by a processor (the controller), displays a list of routes that meet the user selected routing preference (is configured to display a list of the at least one vehicle environment associated with the selected user selection function), where the list of routes constitutes at least one vehicle environment)
receive a user input for changing [...] the at least one vehicle environment displayed and 
(Grimm, FIG. 5; 
¶[0371]: “At block 514, the system receives user selection of a route to take, or selects a route automatically based on the subject element(s) and any relevant underlying factors, system settings, user preferences, etc.”;
Where the user selects a route to execute (receive a user input for changing [...] the at least one vehicle environment displayed))
perform the driving route setting and the device control of the vehicle by reflecting the setting [...] changed by the user input. 
(Grimm, FIG. 5; 
¶[0372]: “At block 516, the system initiates execution of the best or most-preferred route using autonomous driving”;
Where the system executes the route selected by the user (perform the driving route setting and the device control of the vehicle by reflecting the setting [...] changed by the user input), where setting the driving route based on the user selection constitutes reflecting a setting changed by user input)
The combination of Grimm and Prakah-Asante fails to explicitly teach receiving a user input for changing a set value of the at least one vehicle environment and reflecting the setting value changed by the user input, the limitations bolded for emphasis.
However, in the same field of endeavor, Tan teaches:
[receive a user input for changing] a set value of [the at least one vehicle environment... and] 
(Tan, FIG. 3; FIG. 4; FIG. 7: (66); 
¶[0059]: “The seat and display controller 66 (hereinafter, the controller 66) is configured to operate in a position saving mode and a position selecting mode”; 
¶[0060]: “In the position saving mode, a second (the second position C2) of the plurality of positions of the seat cushion portion 52 and a first of the plurality of seat reclined orientations (the first orientation R1) of the seatback portion 54 inputted by the first occupant V1 via the control panel 60, are saved by the controller 66 as a first relaxation setting”;
Where the first occupant V1 changes a set value ([receive a user input for changing] a set value) of seat cushion portion 52 to second position C2 and seatback portion 54 to first orientation R1 (of [the at least one vehicle environment... and]) , such that controller 66 saves C2 and R1 as a first relation setting for the vehicle seat)
[... reflecting the setting] value [changed by the user input].
(Tan, 
¶[0064]: “...in the position selecting mode, in response to the first occupant V1 selecting the first relaxation setting via the control panel 60, the controller 66 operates the positioning mechanism 56 to move the seat cushion portion 52 to the second of the plurality of positions (second position C2) of the seat cushion portion 52 and move the seatback portion 54 to the first of the plurality of seat reclining orientations (first position R1)”; 
Where in response to determining the first occupant V1 selects the first relaxation setting, controller 66 adjusts seat cushion 52 to saved position C2 and seatback portion 54 to saved position R1 ([... reflecting the setting] value [changed by the user input])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm and Prakah-Asante with the feature of automatically adjusting a seat position of Tan so that “The occupant of a driver's seat of an autonomous vehicle can relax while the autonomous vehicle is operating in the self-driving mode” (Tan, ¶[0002]). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Prakah-Asante as applied to claims 3 and 13, above, and in further view of O’Keefe (US 2019/0366811 A1), henceforth known as O’Keefe.
O’Keefe was first cited in a previous Office Action

Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 19 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 19, Grimm and Prakah-Asante teach the vehicle of claim 13. The combination of Grimm and Prakah-Asante fails to teach the limitations of claim 19. 
However, in the same field of endeavor, O’Keefe teaches:
in response to determining the vehicle environment as the security maintenance state, the controller is configured to adjust a glass transmittance of the vehicle.
(O’Keefe, FIG. 4a; FIG. 4b; FIG. 5; ¶[0019]; ¶[0029]; 
¶[0085]: “The fourth light state of embodiments is shown in FIGS. 4a and 4b. The vehicle control system 30 of autonomous vehicle 100 has engaged autonomous-driving-mode. The fourth light state can be selected by the vehicle control system 30 when autonomous-driving-mode is engaged. To provide an effective privacy function in daytime or night-time autonomous driving conditions the visible light transmittance of a vehicle's windows, and optionally roof panes (i.e. transparent panels or openings), are selectively operated by the vehicle control system to be in a fourth light state that provides minimal transparency or regular light transmittance. Preferably, the fourth light state in embodiments is opaque”; 
¶[0087]: “The windshield 10 transmits this ray with 3% transmittance of regular visible light or less in the fourth light state effectively reducing its light intensity to the point where the windshield can be considered quasi-opaque for viewer 2 and the vehicle's cabin is hidden”; 
¶[0101]: “Subsystems shown in FIG. 5 include one or more switchable light modular controllers 20”; 
Where in response to selecting the fourth light state during autonomous-driving mode (in response to determining the vehicle environment as the security maintenance state), the light modular controller 20 (the controller) reduces the light transmittance of the vehicle’s transparent panels to be opaque (is configured to adjust a glass transmittance of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Grimm and Prakah-Asante with the feature of adjusting the glass transmittance of a vehicle of O’Keefe so that “the windshield is quasi-opaque when viewed from either side providing privacy and security” (O’Keefe, ¶[0029]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ibrahim et al. (US 2019/0086217 A1) discloses a computer-implemented method including determining a path to a destination passing through a plurality of wireless access coverage areas corresponding to wireless networks selected based on the wireless networks meeting user defined network parameters, such that a projected amount of necessary data can be transferred as a vehicle travels the path. The method also includes determining an access plan for connecting the vehicle to the wireless networks as the vehicle travels along the path. The method further includes using the path as a navigation route and executing the access plan to connect the vehicle to the wireless networks according to the access plan.
Svendsen (US 2012/0064881 A1) discloses methods and systems for determining the availability of a communication device. According to embodiments, a method may include receiving, via a network, first availability information from a first communication device and receiving second availability information from a second communication device. The method further includes determining an estimate of common coverage by comparing the first availability information with the second availability information and transmitting the estimate of common coverage to at least one of the first communication device and the second communication device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668